DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered. 
Response to Amendment
	The amendment filed on Applicant's arguments filed on 1/5/22 is acknowledged.  Claims 1-39 and 46 have been canceled.  Claim 40 has been amended. Claims 40-45 and 47-62 are pending rejection below:  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claim 45, in lines 6-8, it is stated that the “second nanoinclusion additive comprising a nanofiller dispersed within the continuous phase in the form of discrete micro-scale domains”. The Examiner was unable to locate where in the Specification there is support to state that the nanoinclusion additive is dispersed in the form of “micro-scale domains”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40-45, 47-53, 55-57, and 60-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Tsai USPN_5800758 and Afshari USPA_20120321856_A1.
1.	Regarding Claims 40-45, 47-53, 60, 61, and 62, Topolkaraev discloses forming garments such as clothing, shoe coverings, and surgical gowns/drapes (paragraph 0105) comprising its inventive fibers (corresponds to claimed fibers of claimed polymeric material) which can be made by polylactic acid (corresponds to claimed matrix polyester) and also be blended with polyolefins (corresponds to claimed polyolefin matrix polymer) (paragraph 0036); wherein said polylactic acid (corresponds to claimed matrix polyester) is in an amount greater than 70 wt% (Claim 12) with a polyepoxide (corresponds to claimed nanoinclusion additive) in an amount ranging from 0.05 to 10 wt% (paragraph 0052), and a polymeric toughening additive (corresponds to claimed microinclusion additive) in an amount ranging from 1 to 25 wt% (paragraph 0070), to form a thermoplastic composition (corresponds to claimed thermoplastic composition) (Abstract, paragraph 0054).  Also, Topolkaraev discloses using a polyether polyol (Pluriol WI-285) (paragraph 0169) and alkane diol (paragraph 0072), with said polylactic acid (corresponds to claimed matrix polyester), as is being claimed in instant Claim 40.  Furthermore, Topolkaraev discloses that said polyepoxide (corresponds to claimed nanoinclusion additive) can be added into the continuous phase of said polylactic acid Topolkaraev discloses that said polymeric toughening additive (corresponds to claimed microinclusion additive) can be a polyolefin such as polypropylene homopolymers/copolymers or ethylene/alpha-olefinc copolymers (paragraphs 0065-0067).  Topolkaraev also discloses that said domains in the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) can be subjected to strain/stress during drawing (paragraphs 0055, 0096, 0097) which according to Applicants’ Specification (see Pre-Pub paragraph 0025) would cause pores to form besides said domains, both microscale and nanoscale.  Moreover, Topolkaraev discloses axial dimensions after drawing (paragraph 0095) to be similar to the axial dimensions after drawing as mentioned by Applicants in their Specification (See Pre-pub paragraph 0088).  Additionally, Topolkaraev discloses that the glass transition temperature of said thermoplastic composition (paragraphs 0004, 0084, Claim 15, and Claim 23) and the glass transition temperature of said polylactic acid (corresponds to claimed matrix polyester) (paragraph 0024) can be such that the ratio of the former to the latter meets the claimed range of instant Claim 40. Lastly, Topolkaraev discloses using Fusabond MD-353D (DuPont) in its inventive Example (paragraph 0169) which is a maleic anhydride grafted polypropylene copolymer (corresponds to claimed maleated polyolefin).
Topolkaraev does not explicitly disclose drawing its film material that would induce the claimed pores.  Also, Topolkaraev does not disclose the claimed second nanoinclusion additive comprising nanofiller. Lastly, Topolkaraev does not disclose the claimed limitation of its fabric containing a plurality of yarns.
3.	Tsai discloses forming porous films with improved properties (Title) comprising a polymer material, such as polyesters (column 3, lines 54-55) as well as fillers (Abstract).  Tsai discloses that porous films have been made by incorporating filler particles into a polymer material and stretching (drawing/orienting/elongating) the material to form a film having voids (corresponds to claimed pores) induced (column 1, lines 11-13), which is similar to what has been described above by Applicants in their Specification.  Tsai also discloses using polyolefin fillers having a dimension in the micro and nanoscale levels (corresponds to claimed polymeric nanoinclusion and microinclusion additives) (column 11, lines 1-10).  Tsai discloses that its invention results in films having high water vapor transmission rate (corresponds to claimed limitations of independent Claim 40; column 2, lines 1-6), improved breathability in articles such as surgical gowns (Topolkaraev also discloses forming surgical gown drape garments as stated above), and improved tactile and aesthetic properties (column 2, line 65 – column 3, line 7).  Tsai further discloses that the draw elongation during stretching can be within the range of about 1 - 4 (where “draw elongation” is the measurement of the length before and after) (column 2, lines 52-59) which falls within the same draw ratio range used by Applicants in their Specification (see pre-pub paragraph 0085).  And that the aspect ratio of its pores can be less than about 30 (column 19, lines 43-49), which teaches Applicants’ range in Claim 48.  Moreover, Tsai discloses that parameters, such as said stretching, can Tsai discloses that pore size and number of pores can be controlled by the filler particle size and filler particle size distribution, and that the conditions and modes of the stretch processing, such as the selection of the draw ratio(s) can help determine the resultant pore shape and size, as well as the interconnectivity of the porous structure. Moreover, Tsai discloses that the porous morphology within the final porous film can be controlled by various factors during the compounding or material development phase, as well as during the processing or stretching phase (column 13, line 66 – column 14, line 12).  Lastly, Tsai discloses that “[i]t has been found that the wettability should be provided not only on the surface of the film but also within the porous or microporous channel structure to provide a driving force for liquid flow into intrinsic, internal regions of the material. A major factor which can affect the access of liquid (e.g. water) into the microporous film structure can include the specific permeability of the film material, as determined by the pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure. Other major factors can include the liquid viscosity, the liquid surface tension, the contact angle of liquid with microporous media, and the thickness of the material. As a result, the technique of the invention has been configured to provide porous film materials with specific microporous structures having controlled liquid permeability and to provide for particular interactions between the liquid with the microporous structure, such as by reducing or otherwise affecting the liquid viscosity and surface tension (column 3, lines 8-25).
Topolkaraev, by stretching in the manner, of Tsai.  One of ordinary skill in the art would have been motivated in doing so in order to obtain high water vapor transmission rate, improved tactile and aesthetic properties, and improved breathability in the surgical gowns, of Topolkaraev, as disclosed by Tsai.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the “pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure”, of Topolkaraev, as detailed by Tsai above.  One of ordinary skill in the art would have been motivated in tailoring its liquid permeability according to the details disclosed by Tsai so as to increase the utility of the invention of Tsai’s absorbent membrane structure in a variety of different applications where differing permeabilities would be needed (Topolkaraev:  paragraph 0105).  
5.	Once the process technique of stretching of Tsai is applied the claimed aspect ratio, total pore volume, micropore size, and nanopore size limitations will inherently occur on account of the draw ratios and discrete domains, of Topolkaraev in view of Tsai, being the same.  Alternatively, given that Tsai discloses detailed information above on how to obtain a desired pore size, it would therefore be expected for one of ordinary skill in the art to know how to use such known techniques in obtained pore sizes within the micro and nanoscale, total pore volume, and aspect ratios as disclosed also by Tsai and as being claimed by Applicants.  Applicants have not shown criticality of why such pore sizes, total pore volume, and aspect ratios are unexpected, surprising, and/or unobtainable by prior art references.
Afshari discloses a vapor-permeable and water-impermeable article wherein a nanoclay (corresponds to claimed nanofiller) can be used with pore-forming fillers and a thermoplastic (“polyolefin”) (Abstract). Afshari discloses that provide an unexpected improvement in flame retardancy (paragraph 0004).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition, of Topolkaraev in view of Tsai, by using the nanoclay, of Afshari. One of ordinary skill in the art would have been motivated in doing so in order to obtain unexpected improvement in flame retardancy which would be advantageous in some of the applications disclosed in both Topolkaraev and Tsai. This is especially since Tsai discloses using pore-forming materials as required by Afshari.
8.	Further regarding Claims 40 and 41, Topolkaraev in view of Tsai and Afshari suggests a WVTR of 500 g/m2/24 hrs. (Tsai:  column 18, lines 8-19).  Alternatively, given the similarities between the claimed invention and that of Topolkaraev in view of Tsai and Afshari it can be said that these properties would be inherently found.
9.	Regarding Claims 55-57, Topolkaraev in view of Tsai and Afshari suggests the use of textile fibers as well as staple fibers (Pike: column 8, lines 11-19). It would be expected for this to include both inelastic and elastic textile fibers.
Claims 54, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Tsai USPN_5800758 and Afshari USPA_20120321856_A1, as applied to Claim 40, and further in view of Pike USPN_5759926.
Topolkaraev in view of Tsai and Afshari does not disclose the claimed limitation of its fabric being a woven containing a plurality of yarns.
11.	Pike discloses a fabric (Title) that can be used in sterilization wraps, wipes, absorbent articles, garments, disposable articles (column 10, lines 55-63), in diapers, training pants, sanitary napkins, and various drapes (column 11, lines 25-30), similar to Topolkaraev (paragraph 0105). Furthermore, Pike discloses using fibers and filaments that can be formed into a nonwoven fabric or processed into a woven fabric (corresponds to claimed limitation of instant Claims 40 and 54), such as using spun yarn (corresponds to claimed yarn limitation) of the staple fibers or continuous filaments can be processed into a woven fabric by a conventional textile weaving process (column 8, lines 20-32).
12.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fibers, of Topolkaraev in view of Tsai and Afshari, by using them in the form of spun yarn in woven fabrics, as disclosed by Pike. One of ordinary skill in the art would have been motivated in doing so in order to further the utility of its invention in wovens too.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 40-45 and 47-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-43 and 45-59 of copending Application No. 14895508. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims 38, 53, and 54 recite a "fabric" which is essentially a garment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants state: “Furthermore, Applicant continues to respectfully submit that one having skill in the art would have no motivation to modify Topolkaraev with Tsai absent hindsight upon the pending claims. Namely, as previously submitted, Topolkaraev is specifically directed to a method for forming polylactic acid fibers that exhibit good elongation properties while remaining strong, and contains no reference whatsoever to a desire to form a porous fiber. (Topolkaraev at [0002]-[0003)). Conversely, Tsai is specifically directed to forming porous films. (Tsai at Col. 1, Lines 56-60). Therefore, as Tsai has no discussion whatsoever in regards to improving the spinning of polylactic fibers, Applicant continues to respectfully submit that one having skill in the art would have no motivation to look to Tsai when starting with Topolkaraev absent hindsight reliance upon the pending claims. Furthermore, the Office Action has failed to set forth any rationale or articulated reasoning that the benefits obtained via the film process of Tsai would operate in the same manner, or would impart the same benefit to a fiber of Topolkaraev.”
The Examiner respectfully submits that one of ordinary skill in the art would have been motivated in doing so in order to obtain high water vapor transmission rate, improved tactile and aesthetic properties, and improved breathability in the surgical gowns, of Topolkaraev, as disclosed by Tsai.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the “pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure”, of Topolkaraev, as detailed by Tsai above.  One of ordinary skill in the art would have been motivated in tailoring its liquid permeability according to the details disclosed by Tsai so as to increase the utility of the invention of Tsai’s absorbent membrane structure in a variety of different applications where differing permeabilities would be needed (Topolkaraev:  paragraph 0105).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 7, 2022